Case 4:20-cv-05640-YGR Document 376-13 Filed 03/19/21 Page 1 of 5




                 Ex. 13
 James Mickens Opening Opinion Summaries
      Case 4:20-cv-05640-YGR Document 376-13 Filed 03/19/21 Page 2 of 5




II.   Summary of Expert Opinion


13.   My expert opinion is that iPhone security is in fact significantly independent of the
      review process and the distribution channel (however they may be implemented). It is
      therefore my expert opinion that Apple considerably overstates the security benefits of its
      own centralized App Store model.
14.   As the rest of this document explains in detail, the iPhone’s security guarantees could
      predominantly be enforced by the iPhone’s operating system (iOS), not by the Apple App
      Store. In practice, iPhones do indeed mostly rely on iOS to achieve Apple’s stated
      security goals.
15.   In theory, Apple’s review guidelines enumerate some security properties that cannot be
      enforced by an operating system alone; however, a variety of empirical evidence suggests
      that, in practice, the App Store does a weak (at best) job of enforcing these additional
      security properties. My overall conclusion is that, if Apple allowed iPhone users to opt
      into app distribution via third-party channels, those users would not suffer from a
      meaningfully less-secure experience.
16.   I now summarize my opinion in more detail. I believe that the Apple-mandated review
      process and distribution channel try to enforce five security properties for iPhone apps:
      sandbox compliance, exploit resistance, malware exclusion, user consent for private data
      access, and legal compliance. As I demonstrate in Section IX, the first three properties
      (sandbox compliance, exploit resistance, and malware exclusion) are entirely enforceable
      by an operating system alone, without assistance from an Apple-style review process and
      centralized distribution channel. The fourth and fifth properties (user consent for private
      data access, and legal compliance) can only be partially enforced by an OS alone.
      However, and importantly, the security properties which an OS cannot enforce are also
      difficult for Apple’s App Store to enforce. In practice, this means that the Apple-
      controlled App Store provides minimal additional benefit relative to the security
      guarantees that could be provided by iOS.




                                               6
          Case 4:20-cv-05640-YGR Document 376-13 Filed 03/19/21 Page 3 of 5




17.        Note that iOS is already capable of loading apps that were not reviewed by Apple; thus,
           Apple tacitly already acknowledges that OS-based security mechanisms are the
           fundamental way that Apple keeps users safe. In particular, the Apple-sanctioned
           Developer Enterprise program5 allows a third-party business to distribute the company’s
           proprietary apps to company employees. These apps are not reviewed by Apple.
           Although the third-party company acts as a direct distribution channel, iOS is still able to
           provide its traditional security guarantees. The reason is that enforcement of those
           security guarantees is largely independent of how an app arrives on a device (and whether
           the app was reviewed before distribution).
18.        Apple allows MacOS computers to download third-party apps directly from user-selected
           distribution channels. Those apps may not have been reviewed by Apple. However,
           MacOS and iOS protect many of the same kinds of user data (e.g., emails, financial
           information, and web browsing histories). This data requires safeguarding on both
           iPhones and MacOS devices. The fact that Apple allows MacOS computers to install
           third-party applications from user-selected distribution channels is another tacit
           admission that Apple primarily relies on the OS, not the app distribution mechanism, to
           enforce security guarantees.
19.        iPhones do have sensor hardware (e.g., GPS units and accelerometers) that MacOS
           devices typically lack. These sensors generate data about an iPhone user’s current
           physical environment; such data is obviously sensitive. However, Apple allows data
           syncing between a user’s iPhone and MacOS devices. The syncing mechanisms, which
           are implemented by Apple, provide MacOS with a sanctioned access path to a user’s
           iOS-generated data. Thus, Apple is tacitly comfortable with iOS-generated data being
           accessed by third-party MacOS apps that may not have been reviewed by Apple.
20.        iPhones use curated, centralized app distribution. In contrast, Android devices allow
           third-party distribution channels (subject to certain restrictions beyond the scope of this
           report). Apple often touts the purportedly stronger security of iPhones over Android
           devices. However, a variety of evidence suggests that iPhones are not significantly more
           secure than Android devices. For example, a recent security evaluation of hundreds of
           iPhone apps found that those apps suffered from many of the security problems observed
           in Android apps. As another example, the open market for smartphone security
           vulnerabilities currently assigns a higher monetary value to Android security exploits.
           These market dynamics imply that Android is actually more secure than iOS.
21.        Most vendors of popular consumer devices work hard to make their devices secure;
           Apple is no exception. As I explain throughout the report, Apple’s most important
           security mechanisms have direct (or very close) analogues in competing platforms like
           Windows, Android, and Linux. Apple’s reputation for caring about security is not
           undeserved, but hyperbolically superlative assessments of Apple’s security in the popular
           media are partially driven by historical beliefs that are no longer true. When iPhones
           were first introduced in 2007, Microsoft was still struggling with a variety of Windows




5
    See Paragraph 121 for details about the Developer Enterprise program.

                                                          7
        Case 4:20-cv-05640-YGR Document 376-13 Filed 03/19/21 Page 4 of 5




        security problems, and Google had not yet made Android security a topmost priority.
        Fourteen years ago, Apple’s focus on security was somewhat unique. However, the
        modern status quo is different. The vendors who make popular smartphones, desktops,
        and laptops now understand that computers are ubiquitous and process a variety of
        sensitive user data. There is now wide agreement that making devices secure is a critical
        priority. A key conclusion of this report is that, to the extent that Apple can enforce the
        aspirational security properties enumerated by Apple’s review guidelines, the
        enforcement mechanisms are well-known and are used by non-Apple platforms too.
        Thus, Apple’s general claims of providing a radically safer user-experience are
        unwarranted. I understand that Professor Wenke Lee has prepared an expert report which
        addresses in more detail the extent to which a third party could replicate the claimed
        security-related aspects of Apple’s app review.
22.     Apple's app review process examines some app characteristics which are not security-
        related, but which Apple still perceives as desirable to customers or to Apple’s own
        business interests. In general, an OS cannot determine whether apps possess these
        characteristics. For example, Apple’s review process filters out apps that contain
        objectionable content like religiously-offensive images; an OS is typically incapable of
        identifying such material automatically. As another example, Apple’s review process
        rejects apps that do not provide “lasting entertainment value.”6 The definition of “lasting
        entertainment value” is inherently subjective and therefore best evaluated by a human
        reviewer.
23.     However, based on Apple’s public-facing descriptions of its review process, I believe that
        this kind of subjective app evaluation could be implemented by a third-party app store.
        For example, any reasonable person can determine whether an app provides “lasting
        entertainment value”; being an employee of Apple is not a bona fide occupational
        qualification for issuing such a judgment. Thus, a third-party app store could hire its own
        evaluators to determine whether an app provides “lasting entertainment value.” As
        another example, Apple’s review process determines whether an app has a visual design
        which satisfies Apple’s aesthetic goals of “clarity,” “deference,” and “depth.”7 A third-
        party app store is capable of employing workers who can determine whether an app
        satisfies a particular aesthetic philosophy.
24.     As a concrete example of such a third-party app store, consider GOG, a curated online
        game store usable by personal computers running MacOS, Windows, or Linux.8 GOG,
        like Apple, takes an opinionated stance on various aspects of the distribution process—
        but GOG has different opinions than Apple. For example, GOG’s explicitly-stated goal is
        to provide a “curated selection of games” which satisfy (1) GOG’s aesthetic sense of
        “entertainment value,” and (2) GOG’s preference for games that do not require users to



6
  See Section 4.2 of Apple's review guidelines. “App Store Review Guidelines.” Apple Developer. Apple. Accessed
on February 14, 2021. https://developer.apple.com/app-store/review/guidelines/.
7
  See Apple's human interface guidelines. “Human Interface Guidelines.” Apple Developer. Apple. Accessed on
February 14, 2021. https://developer.apple.com/design/human-interface-guidelines/ios/overview/themes/. Adherence
to the human interface guidelines are described as a mandatory part of compliance with the overall review
guidelines; see “App Store Review Guidelines.” Apple Developer. Apple. Accessed on February 14, 2021.
https://developer.apple.com/app-store/review/guidelines/.
8
  Gog. Accessed on February 14, 2021. https://www.gog.com/.

                                                       8
        Case 4:20-cv-05640-YGR Document 376-13 Filed 03/19/21 Page 5 of 5




        install DRM technology.9 Like Apple, GOG tests games before distributing them.
        However, unlike Apple, a portion of GOG’s offerings are very old games that were not
        designed for modern computers. Because supporting old games is an explicit goal of
        GOG’s app store, GOG will try to fix app bugs or performance issues that GOG
        discovers during its review process.10 This approach contrasts with that of Apple, which
        simply rejects apps that are found to be buggy during Apple’s app review. The point is
        not that GOG’s approach is “the right one” and Apple’s approach is “the wrong one”;
        instead, the point is that users and developers benefit from the opportunities provided by
        app store choice.
25.     The rest of my report is organized as follows: Section III provides a high-level overview
        of the way that computers operate, explaining the relationship between hardware and
        software. Section IV gives a high-level overview of a particular kind of software called
        an operating system. The operating system acts as a computer’s manager, orchestrating
        the interactions between different apps and different hardware devices. Section IV’s
        broad discussion of operating systems is followed by a deeper dive in Section V, where I
        furnish details about how an operating system keeps apps secure. In Section VI, I discuss
        a particular type of app called a “signed app”. A signed app uses cryptography to prove
        that a specific actor (e.g., a developer or a company) vouches for the content in the app;
        Apple requires an iOS app to be signed. Given all of this background information about
        computer design, operating system design, and signed applications, I then explain how
        iOS in particular enforces various security properties (Section VII). Section VIII then
        describes how Apple’s App Store operates. I conclude in Section IX that Apple’s review
        process confers few practical benefits to app security.




9
  DRM (digital rights management) technology refers to hardware and/or software that restricts how users interact
with digital content. For example, after a user purchases a game, DRM technology could limit the set of user-owned
devices on which the user can play the game. A “DRM-free game” is one that, once purchased by a user, can be
played on any device.
10
   As GOG states at https://www.gog.com/about_gog, “Even if the game is older than you are, we test it thoroughly,
fix all the bugs, and apply patches so it runs flawlessly on your next-gen PC and on modern OSs.”

                                                        9
